EXHIBIT 10.80

 

INTERMUNE, INC.

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT, dated as of October 29, 2004, among the investors
listed on Schedule I hereto (the “Investors”) and InterMune, Inc., a Delaware
corporation (the “Company”).

 

R E C I T A L S

 

WHEREAS, the Investors and certain of their affiliates and the Company entered
into a Standstill Agreement, dated April 28, 2004, between the Company and the
Investors (the “Original Standstill Agreement”), relating to the potential
acquisitions by the Investors of shares of common stock, par value $0.001 per
share, of the Company (the “Common Stock”);

 

WHEREAS, the Investors and certain of their affiliates and the Company entered
into an Amended and Restated Standstill Agreement, dated October 29, 2004,
between the Company and the Investors (the “Amended and Restated Standstill
Agreement”), which amends and restates the Original Standstill Agreement in its
entirety;

 

WHEREAS, pursuant to the Amended and Restated Standstill Agreement, the Company
has agreed to grant the Investors certain registration rights; and

 

WHEREAS, the Company and the Investors desire to define the registration rights
of the Investors on the terms and subject to the conditions herein set forth.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the parties hereby agree as follows:

 


SECTION 1.  DEFINITIONS


 

As used in this Agreement, the following terms have the respective meanings set
forth below:

 

Agreement:  shall mean this Registration Rights Agreement among the Investors
and the Company;

 

Commission:  shall mean the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act;

 

Exchange Act:  shall mean the Securities Exchange Act of 1934, as amended;

 

--------------------------------------------------------------------------------


 

Holder:  shall mean Warburg, Pincus Equity Partners, L.P., a Delaware limited
partnership, Warburg, Pincus Netherlands Equity Partners I, C.V., a Netherlands
limited partnership, Warburg, Pincus Netherlands Equity Partners II, C.V., a
Netherlands limited partnership, Warburg, Pincus Netherlands Equity Partners
III, C.V., a Netherlands limited partnership, Warburg Pincus & Co., a New York
general partnership and Warburg Pincus LLC, a New York limited liability
company;

 

Initiating Holder:  shall mean any Holder or Holders who in the aggregate are
Holders of more than 50% of the then outstanding Registrable Securities;

 

Person:  shall mean an individual, partnership, joint-stock company,
corporation, trust or unincorporated organization, and a government or agency or
political subdivision thereof;

 

register, registered and registration:  shall mean a registration effected by
preparing and filing a registration statement in compliance with the Securities
Act (and any post-effective amendments filed or required to be filed) and the
declaration or ordering of effectiveness of such registration statement;

 

Registrable Securities:  shall mean (A) any shares of Common Stock now owned or
hereinafter acquired by the Investors and (B) any stock of the Company issued as
a dividend or other distribution with respect to, or in exchange for or in
replacement of, the shares of Common Stock referred to in clause (A) or (B);

 

Registration Expenses:  shall mean all expenses incurred by the Company in
compliance with Section 2(a) and (b) hereof, including, without limitation, all
registration and filing fees, printing expenses, fees and disbursements of
counsel for the Company, fees and expenses of one counsel for all the Holders in
an amount not to exceed $15,000, blue sky fees and expenses and the expense of
any special audits incident to or required by any such registration (but
excluding the compensation of regular employees of the Company, which shall be
paid in any event by the Company);

 

security, securities:  shall have the meaning set forth in Section 2(1) of the
Securities Act;

 

Securities Act:  shall mean the Securities Act of 1933, as amended; and

 

Selling Expenses:  shall mean all underwriting discounts and selling commissions
applicable to the sale of Registrable Securities and all fees and disbursements
of counsel for each of the Holders other than fees and expenses of one counsel
for all the Holders in an amount not to exceed $15,000.

 

2

--------------------------------------------------------------------------------


 


SECTION 2.  REGISTRATION RIGHTS


 


(A)           REQUESTED REGISTRATION.


 


(I)            REQUEST FOR REGISTRATION.  IF THE COMPANY SHALL RECEIVE FROM AN
INITIATING HOLDER, AT ANY TIME, A WRITTEN REQUEST THAT THE COMPANY EFFECT ANY
REGISTRATION WITH RESPECT TO ALL OR A PART OF THE REGISTRABLE SECURITIES, THE
COMPANY WILL:


 

(1)           PROMPTLY GIVE WRITTEN NOTICE OF THE PROPOSED REGISTRATION,
QUALIFICATION OR COMPLIANCE TO ALL OTHER HOLDERS; AND

 

(2)           AS SOON AS PRACTICABLE, EFFECT SUCH REGISTRATION (INCLUDING,
WITHOUT LIMITATION, THE EXECUTION OF AN UNDERTAKING TO FILE POST-EFFECTIVE
AMENDMENTS, APPROPRIATE QUALIFICATION UNDER APPLICABLE BLUE SKY OR OTHER STATE
SECURITIES LAWS AND APPROPRIATE COMPLIANCE WITH APPLICABLE REGULATIONS ISSUED
UNDER THE SECURITIES ACT) AS MAY BE SO REQUESTED AND AS WOULD PERMIT OR
FACILITATE THE SALE AND DISTRIBUTION OF ALL OR SUCH PORTION OF SUCH REGISTRABLE
SECURITIES AS ARE SPECIFIED IN SUCH REQUEST, TOGETHER WITH ALL OR SUCH PORTION
OF THE REGISTRABLE SECURITIES OF ANY HOLDER OR HOLDERS JOINING IN SUCH REQUEST
AS ARE SPECIFIED IN A WRITTEN REQUEST RECEIVED BY THE COMPANY WITHIN TEN (10)
BUSINESS DAYS AFTER WRITTEN NOTICE FROM THE COMPANY IS GIVEN UNDER SECTION
2(A)(I)(1) ABOVE; PROVIDED THAT THE COMPANY SHALL NOT BE OBLIGATED TO EFFECT, OR
TAKE ANY ACTION TO EFFECT, ANY SUCH REGISTRATION PURSUANT TO THIS SECTION 2(A):

 

(A)          IN ANY PARTICULAR JURISDICTION IN WHICH THE COMPANY WOULD BE
REQUIRED TO EXECUTE A GENERAL CONSENT TO SERVICE OF PROCESS IN EFFECTING SUCH
REGISTRATION, QUALIFICATION OR COMPLIANCE, UNLESS THE COMPANY IS ALREADY SUBJECT
TO SERVICE IN SUCH JURISDICTION AND EXCEPT AS MAY BE REQUIRED BY THE SECURITIES
ACT OR APPLICABLE RULES OR REGULATIONS THEREUNDER;

 

(B)           AFTER THE COMPANY HAS EFFECTED TWO (2) SUCH REGISTRATIONS PURSUANT
TO THIS SECTION 2(A) AND SUCH REGISTRATIONS HAVE BEEN DECLARED OR ORDERED
EFFECTIVE AND THE SALES OF SUCH REGISTRABLE SECURITIES SHALL HAVE CLOSED;

 

(C)           IF THE REGISTRABLE SECURITIES REQUESTED BY ALL HOLDERS TO BE
REGISTERED PURSUANT TO SUCH REQUEST DO NOT HAVE AN ANTICIPATED AGGREGATE PUBLIC
OFFERING PRICE (BEFORE DEDUCTION OF SELLING EXPENSES) OF NOT LESS THAN
$25,000,000;

 

(D)          WITHIN ONE HUNDRED EIGHTY (180) DAYS OF THE EFFECTIVE DATE OF THE
MOST RECENT REGISTRATION PURSUANT TO THIS SECTION 2(A) IN WHICH THE REGISTRABLE
SECURITIES HELD BY THE INITIATING HOLDER COULD HAVE BEEN INCLUDED FOR SALE OR
DISTRIBUTION;

 

3

--------------------------------------------------------------------------------


 

(E)           DURING ANY PERIOD OF TIME (NOT TO EXCEED 60 DAYS IN THE AGGREGATE
IN ANY PERIOD OF 12 CONSECUTIVE MONTHS) AFTER THE COMPANY HAS DETERMINED TO
PROCEED WITH A REGISTRATION (OTHER THAN A REGISTRATION OF SECURITIES IN A RULE
145 TRANSACTION UNDER THE SECURITIES ACT OR WITH RESPECT TO AN EMPLOYEE BENEFIT
PLAN) AND IS DILIGENTLY PROCEEDING TO COMPLETE SUCH REGISTRATION; OR

 

(F)           DURING ANY PERIOD OF TIME (NOT TO EXCEED 60 DAYS IN THE AGGREGATE
IN ANY PERIOD OF 12 CONSECUTIVE MONTHS) IN WHICH THE BOARD OF DIRECTORS OF THE
COMPANY DETERMINES THAT IT WOULD BE MATERIALLY DETRIMENTAL TO THE COMPANY OR ITS
STOCKHOLDERS FOR A REGISTRATION STATEMENT TO BE FILED.

 

The registration statement filed pursuant to the request of the Initiating
Holders may, subject to the provisions of Section 2(a)(ii) below, include other
securities of the Company which are held by Persons who, by virtue of agreements
with the Company, are entitled to include their securities in any such
registration (“Other Stockholders”).

 


(II)           UNDERWRITING.  AS SET FORTH IN THE AMENDED AND RESTATED
STANDSTILL AGREEMENT, ANY REQUESTS MADE BY THE HOLDERS TO EFFECT ANY
REGISTRATION WITH RESPECT TO THE REGISTRABLE SECURITIES SHALL INVOLVE SALES OF
SUCH REGISTRABLE SECURITIES ONLY BY MEANS OF A REGISTERED, UNDERWRITTEN PUBLIC
OFFERING.


 

If Other Stockholders request inclusion of their securities in the underwriting,
the Holders shall offer to include the securities of such Other Stockholders in
the underwriting and may condition such offer on their acceptance of the further
applicable provisions of this Section 2.  The Holders whose shares are to be
included in such registration and the Company shall (together with all Other
Stockholders proposing to distribute their securities through such underwriting)
enter into an underwriting agreement in customary form with the underwriter of
the underwriter or underwriters selected for such underwriting by the Company
and reasonably acceptable to the Initiating Holders; provided, however, that
such underwriting agreement shall not provide for indemnification or
contribution obligations on the part of the Holders materially greater than the
obligations of the Holders under Section (e)(ii).  Notwithstanding any other
provision of this Section 2(a), if the underwriter advises the Holders in
writing that marketing factors require a limitation on the number of shares to
be underwritten, the securities of the Company held by Other Stockholders shall
be excluded from such registration to the extent so required by such
limitation.  If, after the exclusion of such shares, further reductions are
still required, the number of shares included in the registration by each Holder
shall be reduced on a pro rata basis (based on the number of shares held by such
Holder), by such minimum number of shares as is necessary to comply with such
request.  No Registrable Securities or any other securities excluded from the
underwriting by reason of the underwriter’s marketing limitation shall be
included in such registration.  If any Other Stockholder who has requested
inclusion in such registration as provided above disapproves of the terms of the
underwriting, such Person may elect to withdraw therefrom by written notice to
the Company, the underwriter and the Initiating Holders.  The securities so
withdrawn shall also be

 

4

--------------------------------------------------------------------------------


 

withdrawn from registration.  If the underwriter has not limited the number of
Registrable Securities or other securities to be underwritten, the Company may
include securities in such registration if the underwriter so agrees and if the
number of Registrable Securities and other securities which would otherwise have
been included in such registration and underwriting will not thereby be limited.

 


(B)           COMPANY REGISTRATION.


 


(I)            IF THE COMPANY PROPOSES TO REGISTER ANY OF ITS COMMON STOCK
EITHER FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF OTHER STOCKHOLDERS FOR THE
PURPOSES OF AN UNDERWRITTEN PUBLIC OFFERING OF SUCH COMMON STOCK, OTHER THAN A
REGISTRATION RELATING SOLELY TO EMPLOYEE BENEFIT PLANS, OR A REGISTRATION
RELATING SOLELY TO A RULE 145 TRANSACTION UNDER THE SECURITIES ACT, OR A
REGISTRATION ON ANY REGISTRATION FORM WHICH DOES NOT PERMIT SECONDARY SALES OR
DOES NOT INCLUDE SUBSTANTIALLY THE SAME INFORMATION AS WOULD BE REQUIRED TO BE
INCLUDED IN A REGISTRATION STATEMENT COVERING THE SALE OF REGISTRABLE
SECURITIES, THE COMPANY WILL:


 

(1)           PROMPTLY GIVE TO EACH OF THE HOLDERS A WRITTEN NOTICE THEREOF
(WHICH SHALL INCLUDE A LIST OF THE JURISDICTIONS IN WHICH THE COMPANY INTENDS TO
ATTEMPT TO QUALIFY SUCH SECURITIES UNDER THE APPLICABLE BLUE SKY OR OTHER STATE
SECURITIES LAWS); AND

 

(2)           INCLUDE IN SUCH REGISTRATION (AND ANY RELATED QUALIFICATION UNDER
BLUE SKY LAWS OR OTHER COMPLIANCE), AND IN ANY UNDERWRITING INVOLVED THEREIN,
ALL THE REGISTRABLE SECURITIES SPECIFIED IN A WRITTEN REQUEST OR REQUESTS, MADE
BY THE HOLDERS WITHIN FIFTEEN (15) DAYS AFTER RECEIPT OF THE WRITTEN NOTICE FROM
THE COMPANY DESCRIBED IN CLAUSE (1) ABOVE, EXCEPT AS SET FORTH IN SECTION
2(B)(II) BELOW.  SUCH WRITTEN REQUEST MAY SPECIFY ALL OR A PART OF THE HOLDERS’
REGISTRABLE SECURITIES.

 


(II)           UNDERWRITING.  THE RIGHT OF EACH OF THE HOLDERS TO REGISTRATION
PURSUANT TO THIS SECTION 2(B) SHALL BE CONDITIONED UPON SUCH HOLDERS’
PARTICIPATION IN SUCH UNDERWRITING AND THE INCLUSION OF SUCH HOLDERS’
REGISTRABLE SECURITIES IN THE UNDERWRITING TO THE EXTENT PROVIDED HEREIN.  THE
HOLDERS WHOSE SHARES ARE TO BE INCLUDED IN SUCH REGISTRATION SHALL (TOGETHER
WITH THE COMPANY AND THE OTHER STOCKHOLDERS DISTRIBUTING THEIR SECURITIES
THROUGH SUCH UNDERWRITING) ENTER INTO AN UNDERWRITING AGREEMENT IN CUSTOMARY
FORM WITH THE UNDERWRITER OR UNDERWRITERS SELECTED FOR UNDERWRITING BY THE
COMPANY; PROVIDED, HOWEVER, THAT SUCH UNDERWRITING AGREEMENT SHALL NOT PROVIDE
FOR INDEMNIFICATION OR CONTRIBUTION OBLIGATIONS ON THE PART OF THE HOLDERS
MATERIALLY GREATER THAN THE OBLIGATIONS OF THE HOLDERS UNDER SECTION (E)(II). 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS SECTION 2(B), IF THE UNDERWRITER
DETERMINES THAT MARKETING FACTORS REQUIRE A LIMITATION ON THE NUMBER OF SHARES
TO BE UNDERWRITTEN, THE COMPANY SHALL SO ADVISE ALL HOLDERS OF SECURITIES
REQUESTING REGISTRATION, AND THE NUMBER OF SHARES OF SECURITIES THAT ARE
ENTITLED TO BE INCLUDED IN THE REGISTRATION AND

 

5

--------------------------------------------------------------------------------


 


UNDERWRITING SHALL BE ALLOCATED IN THE FOLLOWING MANNER:  THE SECURITIES OF THE
COMPANY HELD BY OFFICERS, DIRECTORS AND OTHER STOCKHOLDERS OF THE COMPANY (OTHER
THAN REGISTRABLE SECURITIES AND OTHER THAN SECURITIES HELD BY HOLDERS WHO BY
CONTRACTUAL RIGHT DEMANDED SUCH REGISTRATION (“DEMANDING HOLDERS”)) SHALL BE
EXCLUDED FROM SUCH REGISTRATION AND UNDERWRITING TO THE EXTENT REQUIRED BY SUCH
LIMITATION, AND, IF A LIMITATION ON THE NUMBER OF SHARES IS STILL REQUIRED, THE
NUMBER OF SHARES THAT MAY BE INCLUDED IN THE REGISTRATION AND UNDERWRITING BY
EACH OF THE HOLDERS AND DEMANDING HOLDERS SHALL BE REDUCED, ON A PRO RATA BASIS
(BASED ON THE NUMBER OF SHARES HELD BY SUCH HOLDER), BY SUCH MINIMUM NUMBER OF
SHARES AS IS NECESSARY TO COMPLY WITH SUCH LIMITATION.  IF ANY OF THE HOLDERS OR
ANY OFFICER, DIRECTOR OR OTHER STOCKHOLDER DISAPPROVES OF THE TERMS OF ANY SUCH
UNDERWRITING, HE MAY ELECT TO WITHDRAW THEREFROM BY WRITTEN NOTICE TO THE
COMPANY AND THE UNDERWRITER.  ANY REGISTRABLE SECURITIES OR OTHER SECURITIES
EXCLUDED OR WITHDRAWN FROM SUCH UNDERWRITING SHALL BE WITHDRAWN FROM SUCH
REGISTRATION.


 


(C)           EXPENSES OF REGISTRATION.  ALL REGISTRATION EXPENSES INCURRED IN
CONNECTION WITH ANY REGISTRATION, QUALIFICATION OR COMPLIANCE PURSUANT TO THIS
SECTION 2 SHALL BE BORNE BY THE COMPANY, AND ALL SELLING EXPENSES SHALL BE BORNE
BY THE HOLDERS OF THE SECURITIES SO REGISTERED PRO RATA ON THE BASIS OF THE
NUMBER OF THEIR SHARES SO REGISTERED.


 


(D)           REGISTRATION PROCEDURES.  IN THE CASE OF EACH REGISTRATION
EFFECTED BY THE COMPANY PURSUANT TO THIS SECTION 2, THE COMPANY WILL KEEP THE
HOLDERS, AS APPLICABLE, ADVISED IN WRITING AS TO THE INITIATION OF EACH
REGISTRATION AND AS TO THE COMPLETION THEREOF.  AT ITS EXPENSE, THE COMPANY
WILL:


 


(I)            FURNISH SUCH NUMBER OF PROSPECTUSES AND OTHER DOCUMENTS INCIDENT
THERETO AS EACH OF THE HOLDERS, AS APPLICABLE, FROM TIME TO TIME MAY REASONABLY
REQUEST;


 


(II)           NOTIFY EACH HOLDER OF REGISTRABLE SECURITIES COVERED BY SUCH
REGISTRATION AT ANY TIME WHEN A PROSPECTUS RELATING THERETO IS REQUIRED TO BE
DELIVERED UNDER THE SECURITIES ACT OF THE HAPPENING OF ANY EVENT AS A RESULT OF
WHICH THE PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT, AS THEN IN EFFECT,
INCLUDES AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITS TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN
NOT MISLEADING IN THE LIGHT OF THE CIRCUMSTANCES THEN EXISTING; AND


 


(III)          FURNISH, ON THE DATE THAT SUCH REGISTRABLE SECURITIES ARE
DELIVERED TO THE UNDERWRITERS FOR SALE (1) AN OPINION, DATED AS OF SUCH DATE, OF
THE COUNSEL REPRESENTING THE COMPANY FOR THE PURPOSES OF SUCH REGISTRATION, IN
FORM AND SUBSTANCE AS IS CUSTOMARILY GIVEN TO UNDERWRITERS IN AN UNDERWRITTEN
PUBLIC OFFERING AND REASONABLY SATISFACTORY TO A MAJORITY IN INTEREST OF THE
HOLDERS PARTICIPATING IN SUCH REGISTRATION, ADDRESSED TO THE UNDERWRITERS AND TO
THE HOLDERS PARTICIPATING IN SUCH REGISTRATION AND (2) A LETTER, DATED AS OF
SUCH DATE, FROM THE INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF THE COMPANY, IN
FORM AND SUBSTANCE AS IS CUSTOMARILY GIVEN BY INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS TO UNDERWRITERS IN AN UNDERWRITTEN PUBLIC OFFERING AND REASONABLY
SATISFACTORY TO A MAJORITY IN INTEREST OF THE HOLDERS PARTICIPATING IN SUCH
REGISTRATION, ADDRESSED TO THE UNDERWRITERS AND, IF PERMITTED BY APPLICABLE
ACCOUNTING STANDARDS, TO THE HOLDERS PARTICIPATING IN SUCH REGISTRATION.

 

6

--------------------------------------------------------------------------------


 


(E)           INDEMNIFICATION.


 


(I)            THE COMPANY WILL INDEMNIFY EACH OF THE HOLDERS, AS APPLICABLE,
EACH OF ITS OFFICERS, DIRECTORS AND EACH PERSON CONTROLLING EACH OF THE HOLDERS,
WITH RESPECT TO EACH REGISTRATION WHICH HAS BEEN EFFECTED PURSUANT TO THIS
SECTION 2, AND EACH UNDERWRITER AND EACH PERSON WHO CONTROLS ANY UNDERWRITER,
AGAINST ALL CLAIMS, LOSSES, DAMAGES AND LIABILITIES (OR ACTIONS IN RESPECT
THEREOF) ARISING OUT OF OR BASED ON ANY UNTRUE STATEMENT (OR ALLEGED UNTRUE
STATEMENT) OF A MATERIAL FACT CONTAINED IN ANY REGISTRATION STATEMENT OR
PROSPECTUS (INCLUDING ANY PRELIMINARY PROSPECTUS) INCIDENT TO ANY SUCH
REGISTRATION, QUALIFICATION OR COMPLIANCE, OR BASED ON ANY OMISSION (OR ALLEGED
OMISSION) TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING, AND WILL REIMBURSE EACH OF THE
HOLDERS, EACH OF ITS OFFICERS, DIRECTORS AND EACH PERSON CONTROLLING EACH OF THE
HOLDERS, EACH SUCH UNDERWRITER AND EACH PERSON WHO CONTROLS ANY SUCH
UNDERWRITER, FOR ANY LEGAL AND ANY OTHER EXPENSES REASONABLY INCURRED IN
CONNECTION WITH INVESTIGATING AND DEFENDING ANY SUCH CLAIM, LOSS, DAMAGE,
LIABILITY OR ACTION, PROVIDED THAT THE COMPANY WILL NOT BE LIABLE IN ANY SUCH
CASE TO THE EXTENT THAT ANY SUCH CLAIM, LOSS, DAMAGE, LIABILITY OR EXPENSE
ARISES OUT OF OR IS BASED ON ANY UNTRUE STATEMENT OR OMISSION BASED UPON WRITTEN
INFORMATION FURNISHED TO THE COMPANY BY THE HOLDERS OR UNDERWRITER AND STATED TO
BE SPECIFICALLY FOR USE THEREIN.


 


(II)           EACH OF THE HOLDERS WILL, IF REGISTRABLE SECURITIES HELD BY IT
ARE INCLUDED IN THE SECURITIES AS TO WHICH SUCH REGISTRATION, QUALIFICATION OR
COMPLIANCE IS BEING EFFECTED, INDEMNIFY THE COMPANY, EACH OF ITS DIRECTORS AND
OFFICERS AND EACH UNDERWRITER OF THE COMPANY’S SECURITIES COVERED BY SUCH A
REGISTRATION STATEMENT, EACH PERSON WHO CONTROLS THE COMPANY OR SUCH
UNDERWRITER, EACH OTHER STOCKHOLDER AND EACH OF THEIR OFFICERS, DIRECTORS AND
EACH PERSON CONTROLLING SUCH OTHER STOCKHOLDER AGAINST ALL CLAIMS, LOSSES,
DAMAGES AND LIABILITIES (OR ACTIONS IN RESPECT THEREOF) ARISING OUT OF OR BASED
ON ANY UNTRUE STATEMENT (OR ALLEGED UNTRUE STATEMENT) OF A MATERIAL FACT
CONTAINED IN ANY SUCH REGISTRATION STATEMENT OR PROSPECTUS (INCLUDING ANY
PRELIMINARY PROSPECTUS), OR ANY OMISSION (OR ALLEGED OMISSION) TO STATE THEREIN
A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE
MADE, NOT MISLEADING, AND WILL REIMBURSE THE COMPANY AND SUCH OTHER
STOCKHOLDERS, DIRECTORS, OFFICERS, PARTNERS, PERSONS, UNDERWRITERS OR CONTROL
PERSONS FOR ANY LEGAL OR ANY OTHER EXPENSES REASONABLY INCURRED IN CONNECTION
WITH INVESTIGATING AND DEFENDING ANY SUCH CLAIM, LOSS, DAMAGE, LIABILITY OR
ACTION, IN EACH CASE TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT SUCH UNTRUE
STATEMENT (OR ALLEGED UNTRUE STATEMENT) OR OMISSION (OR ALLEGED OMISSION) IS
MADE IN SUCH REGISTRATION STATEMENT OR PROSPECTUS IN RELIANCE UPON AND IN
CONFORMITY WITH WRITTEN INFORMATION FURNISHED TO THE COMPANY BY SUCH HOLDER AND
STATED TO BE SPECIFICALLY FOR USE THEREIN; PROVIDED, HOWEVER, THAT THE
OBLIGATIONS OF EACH OF THE HOLDERS HEREUNDER SHALL BE LIMITED TO AN AMOUNT EQUAL
TO THE NET PROCEEDS TO SUCH HOLDER OF SECURITIES SOLD.


 


(III)          EACH PARTY ENTITLED TO INDEMNIFICATION UNDER THIS SECTION 2(E)
(THE “INDEMNIFIED PARTY”) SHALL GIVE NOTICE TO THE PARTY REQUIRED TO PROVIDE
INDEMNIFICATION (THE “INDEMNIFYING PARTY”) PROMPTLY AFTER SUCH INDEMNIFIED PARTY
HAS ACTUAL KNOWLEDGE OF ANY CLAIM AS TO WHICH INDEMNITY MAY BE SOUGHT, AND SHALL
PERMIT THE INDEMNIFYING PARTY TO ASSUME THE DEFENSE OF ANY SUCH CLAIM OR ANY
LITIGATION RESULTING THEREFROM;

 

7

--------------------------------------------------------------------------------


 


PROVIDED THAT COUNSEL FOR THE INDEMNIFYING PARTY, WHO SHALL CONDUCT THE DEFENSE
OF SUCH CLAIM OR ANY LITIGATION RESULTING THEREFROM, SHALL BE APPROVED BY THE
INDEMNIFIED PARTY (WHOSE APPROVAL SHALL NOT UNREASONABLY BE WITHHELD) AND THE
INDEMNIFIED PARTY MAY PARTICIPATE IN SUCH DEFENSE AT SUCH PARTY’S EXPENSE
(UNLESS THE INDEMNIFIED PARTY SHALL HAVE REASONABLY CONCLUDED THAT THERE MAY BE
A CONFLICT OF INTEREST BETWEEN THE INDEMNIFYING PARTY AND THE INDEMNIFIED PARTY
IN SUCH ACTION, IN WHICH CASE THE FEES AND EXPENSES OF COUNSEL SHALL BE AT THE
EXPENSE OF THE INDEMNIFYING PARTY), AND PROVIDED FURTHER THAT THE FAILURE OF ANY
INDEMNIFIED PARTY TO GIVE NOTICE AS PROVIDED HEREIN SHALL NOT RELIEVE THE
INDEMNIFYING PARTY OF ITS OBLIGATIONS UNDER THIS SECTION 2(E) UNLESS THE
INDEMNIFYING PARTY IS MATERIALLY PREJUDICED THEREBY.  NO INDEMNIFYING PARTY, IN
THE DEFENSE OF ANY SUCH CLAIM OR LITIGATION SHALL, EXCEPT WITH THE CONSENT OF
EACH INDEMNIFIED PARTY, CONSENT TO ENTRY OF ANY JUDGMENT OR ENTER INTO ANY
SETTLEMENT WHICH DOES NOT INCLUDE AS AN UNCONDITIONAL TERM THEREOF THE GIVING BY
THE CLAIMANT OR PLAINTIFF TO SUCH INDEMNIFIED PARTY OF A RELEASE FROM ALL
LIABILITY IN RESPECT TO SUCH CLAIM OR LITIGATION.  EACH INDEMNIFIED PARTY SHALL
FURNISH SUCH INFORMATION REGARDING ITSELF OR THE CLAIM IN QUESTION AS AN
INDEMNIFYING PARTY MAY REASONABLY REQUEST IN WRITING AND AS SHALL BE REASONABLY
REQUIRED IN CONNECTION WITH THE DEFENSE OF SUCH CLAIM AND LITIGATION RESULTING
THEREFROM.


 


(IV)          IF THE INDEMNIFICATION PROVIDED FOR IN THIS SECTION 2(E) IS HELD
BY A COURT OF COMPETENT JURISDICTION TO BE UNAVAILABLE TO AN INDEMNIFIED PARTY
WITH RESPECT TO ANY LOSS, LIABILITY, CLAIM, DAMAGE OR EXPENSE REFERRED TO
HEREIN, THEN THE INDEMNIFYING PARTY, IN LIEU OF INDEMNIFYING SUCH INDEMNIFIED
PARTY HEREUNDER, SHALL CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH
INDEMNIFIED PARTY AS A RESULT OF SUCH LOSS, LIABILITY, CLAIM, DAMAGE OR EXPENSE
IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT THE RELATIVE FAULT OF THE
INDEMNIFYING PARTY ON THE ONE HAND AND OF THE INDEMNIFIED PARTY ON THE OTHER IN
CONNECTION WITH THE STATEMENTS OR OMISSIONS WHICH RESULTED IN SUCH LOSS,
LIABILITY, CLAIM, DAMAGE OR EXPENSE, AS WELL AS ANY OTHER RELEVANT EQUITABLE
CONSIDERATIONS.  THE RELATIVE FAULT OF THE INDEMNIFYING PARTY AND OF THE
INDEMNIFIED PARTY SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS,
WHETHER THE UNTRUE (OR ALLEGED UNTRUE) STATEMENT OF A MATERIAL FACT OR THE
OMISSION (OR ALLEGED OMISSION) TO STATE A MATERIAL FACT RELATES TO INFORMATION
SUPPLIED BY THE INDEMNIFYING PARTY OR BY THE INDEMNIFIED PARTY AND THE PARTIES’
RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR
PREVENT SUCH STATEMENT OR OMISSION.


 


(V)           NOTWITHSTANDING THE FOREGOING, TO THE EXTENT THAT THE PROVISIONS
ON INDEMNIFICATION AND CONTRIBUTION CONTAINED IN THE UNDERWRITING AGREEMENT
ENTERED INTO IN CONNECTION WITH ANY UNDERWRITTEN PUBLIC OFFERING CONTEMPLATED BY
THIS AGREEMENT ARE IN CONFLICT WITH THE FOREGOING PROVISIONS, THE PROVISIONS IN
SUCH UNDERWRITING AGREEMENT SHALL BE CONTROLLING.


 


(VI)          THE FOREGOING INDEMNITY AGREEMENT OF THE COMPANY AND HOLDERS IS
SUBJECT TO THE CONDITION THAT, INSOFAR AS THEY RELATE TO ANY LOSS, CLAIM,
LIABILITY OR DAMAGE ARISING OUT OF A STATEMENT MADE IN OR OMITTED FROM A
PRELIMINARY PROSPECTUS BUT ELIMINATED OR REMEDIED IN THE AMENDED PROSPECTUS ON
FILE WITH THE COMMISSION AT THE TIME THE REGISTRATION STATEMENT IN QUESTION
BECOMES EFFECTIVE OR THE AMENDED PROSPECTUS

 

8

--------------------------------------------------------------------------------


 


FILED WITH THE COMMISSION PURSUANT TO RULE 424(B) UNDER THE SECURITIES ACT (THE
“FINAL PROSPECTUS”), SUCH INDEMNITY OR CONTRIBUTION AGREEMENT SHALL NOT INURE TO
THE BENEFIT OF ANY UNDERWRITER OR HOLDER IF A COPY OF THE FINAL PROSPECTUS WAS
FURNISHED TO THE UNDERWRITER AND WAS NOT FURNISHED TO THE PERSON ASSERTING THE
LOSS, LIABILITY, CLAIM OR DAMAGE AT OR PRIOR TO THE TIME SUCH ACTION IS REQUIRED
BY THE SECURITIES ACT.


 


(F)            INFORMATION BY THE HOLDERS.


 


EACH OF THE HOLDERS HOLDING SECURITIES INCLUDED IN ANY REGISTRATION SHALL USE
ITS REASONABLE BEST EFFORTS TO TIMELY FURNISH TO THE COMPANY SUCH INFORMATION
REGARDING SUCH HOLDER AND THE DISTRIBUTION PROPOSED BY SUCH HOLDER AS THE
COMPANY MAY REASONABLY REQUEST IN WRITING AND AS SHALL BE REASONABLY REQUIRED IN
CONNECTION WITH ANY REGISTRATION, QUALIFICATION OR COMPLIANCE REFERRED TO IN
THIS SECTION 2.


 


(G)           TERMINATION.  THE REGISTRATION RIGHTS SET FORTH IN THIS SECTION 2
SHALL BE AVAILABLE TO ANY HOLDER UNTIL SUCH TIME AS (I) ALL OF THE REGISTRABLE
SECURITIES HELD BY SUCH HOLDER HAVE BEEN SOLD IN A REGISTRATION PURSUANT TO THE
SECURITIES ACT OR (II) THE RESTRICTIONS CONTAINED IN SECTION 6 OF THE AMENDED
AND RESTATED STANDSTILL AGREEMENT ARE TERMINATED PURSUANT TO SECTION 6(D)
THEREOF.


 


SECTION 3.  MISCELLANEOUS


 


(A)           DIRECTLY OR INDIRECTLY.  WHERE ANY PROVISION IN THIS AGREEMENT
REFERS TO ACTION TO BE TAKEN BY ANY PERSON, OR WHICH SUCH PERSON IS PROHIBITED
FROM TAKING, SUCH PROVISION SHALL BE APPLICABLE WHETHER SUCH ACTION IS TAKEN
DIRECTLY OR INDIRECTLY BY SUCH PERSON.


 


(B)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.


 


(C)           SECTION HEADINGS.  THE HEADINGS OF THE SECTIONS AND SUBSECTIONS OF
THIS AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO
CONSTITUTE A PART THEREOF.


 


(D)           NOTICES.


 


(I)            ALL COMMUNICATIONS UNDER THIS AGREEMENT SHALL BE IN WRITING AND
SHALL BE DELIVERED BY HAND OR FACSIMILE OR MAILED BY OVERNIGHT COURIER OR BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID:


 

(1)           IF TO THE COMPANY, TO 3280 BAYSHORE BOULEVARD, BRISBANE, CA 
94005, ATTENTION: GENERAL COUNSEL (FACSIMILE: (415) 508-0006) OR AT SUCH OTHER
ADDRESS AS IT MAY HAVE FURNISHED IN WRITING TO THE HOLDERS, WITH A COPY TO 1301
AVENUE OF THE AMERICAS, NEW YORK, NY  10019 (FACSIMILE:  (212) 259-6333),
ATTENTION:  FREDERICK W. KANNER, ESQ.

 

(2)           IF TO THE HOLDERS, AT THE ADDRESS OR FACSIMILE NUMBER LISTED ON
SCHEDULE I HERETO, OR AT SUCH OTHER ADDRESS OR FACSIMILE NUMBER AS MAY HAVE BEEN
FURNISHED THE

 

9

--------------------------------------------------------------------------------


 

COMPANY IN WRITING, WITH A COPY TO WILLKIE FARR & GALLAGHER LLP, 787 SEVENTH
AVENUE, NEW YORK, NY 10019 (FACSIMILE: (212) 728-9222), ATTENTION: STEVEN J.
GARTNER, ESQ.

 


(II)           ANY NOTICE SO ADDRESSED SHALL BE DEEMED TO BE GIVEN: IF DELIVERED
BY HAND OR FACSIMILE, ON THE DATE OF SUCH DELIVERY; IF MAILED BY OVERNIGHT
COURIER, ON THE FIRST BUSINESS DAY FOLLOWING THE DATE OF SUCH MAILING; AND IF
MAILED BY REGISTERED OR CERTIFIED MAIL, ON THE THIRD BUSINESS DAY AFTER THE DATE
OF SUCH MAILING.


 


(E)           REPRODUCTION OF DOCUMENTS.  THIS AGREEMENT AND ALL DOCUMENTS
RELATING THERETO, INCLUDING, WITHOUT LIMITATION, ANY CONSENTS, WAIVERS AND
MODIFICATIONS WHICH MAY HEREAFTER BE EXECUTED MAY BE REPRODUCED BY THE HOLDERS
BY ANY PHOTOGRAPHIC, PHOTOSTATIC, MICROFILM, MICROCARD, MINIATURE PHOTOGRAPHIC
OR OTHER SIMILAR PROCESS AND THE HOLDERS MAY DESTROY ANY ORIGINAL DOCUMENT SO
REPRODUCED.  THE PARTIES HERETO AGREE AND STIPULATE THAT ANY SUCH REPRODUCTION
SHALL BE ADMISSIBLE IN EVIDENCE AS THE ORIGINAL ITSELF IN ANY JUDICIAL OR
ADMINISTRATIVE PROCEEDING (WHETHER OR NOT THE ORIGINAL IS IN EXISTENCE AND
WHETHER OR NOT SUCH REPRODUCTION WAS MADE BY THE HOLDERS IN THE REGULAR COURSE
OF BUSINESS) AND THAT ANY ENLARGEMENT, FACSIMILE OR FURTHER REPRODUCTION OF SUCH
REPRODUCTION SHALL LIKEWISE BE ADMISSIBLE IN EVIDENCE.


 


(F)            SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL INURE TO THE
BENEFIT OF AND BE BINDING UPON THE SUCCESSORS AND ASSIGNS OF EACH OF THE
PARTIES.


 


(G)           ENTIRE AGREEMENT; AMENDMENT AND WAIVER.  THIS AGREEMENT AND THE
AMENDED AND RESTATED STANDSTILL AGREEMENT CONSTITUTE THE ENTIRE UNDERSTANDING OF
THE PARTIES HERETO RELATING TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL
PRIOR UNDERSTANDINGS AMONG SUCH PARTIES.  THIS AGREEMENT MAY BE AMENDED, AND THE
OBSERVANCE OF ANY TERM OF THIS AGREEMENT MAY BE WAIVED, WITH (AND ONLY WITH) THE
WRITTEN CONSENT OF THE COMPANY AND THE HOLDERS HOLDING A MAJORITY OF THE THEN
OUTSTANDING REGISTRABLE SECURITIES.


 


(H)           SEVERABILITY.  IN THE EVENT THAT ANY PART OR PARTS OF THIS
AGREEMENT SHALL BE HELD ILLEGAL OR UNENFORCEABLE BY ANY COURT OR ADMINISTRATIVE
BODY OF COMPETENT JURISDICTION, SUCH DETERMINATION SHALL NOT AFFECT THE
REMAINING PROVISIONS OF THIS AGREEMENT WHICH SHALL REMAIN IN FULL FORCE AND
EFFECT.


 


(I)            COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN TWO OR MORE
COUNTERPARTS (INCLUDING BY FACSIMILE), EACH OF WHICH SHALL BE DEEMED AN ORIGINAL
AND ALL OF WHICH TOGETHER SHALL BE CONSIDERED ONE AND THE SAME AGREEMENT.


 

[Remainder of Page Intentionally Left Blank]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

 

INTERMUNE, INC.

 

 

 

 

 

By:

/s/ Daniel Welch

 

 

 

Name: Daniel G. Welch

 

 

Title: President and Chief Executive Officer

 

WARBURG, PINCUS EQUITY PARTNERS, L.P.

 

 

 

By: Warburg Pincus & Co., its General Partner

 

 

 

By:

/s/ Jonathan Leff

 

 

 

Name:  Jonathan Leff

 

 

Title:  Partner

 

 

 

WARBURG, PINCUS NETHERLANDS
EQUITY PARTNERS I, C.V.

 

 

 

By: Warburg Pincus & Co., its General Partner

 

 

 

By:

/s/ Jonathan Leff

 

 

 

Name:  Jonathan Leff

 

 

Title:  Partner

 

 

 

WARBURG, PINCUS NETHERLANDS
EQUITY PARTNERS II, C.V.

 

By: Warburg Pincus & Co., its General Partner

 

 

 

By:

/s/ Jonathan Leff

 

 

 

Name:  Jonathan Leff

 

 

Title:  Partner

 

 

 

WARBURG, PINCUS NETHERLANDS
EQUITY PARTNERS III, C.V.

 

 

 

By: Warburg Pincus & Co., its General Partner

 

 

 

By:

/s/ Jonathan Leff

 

 

 

Name:  Jonathan Leff

 

 

Title:  Partner

 

 

 

WARBURG PINCUS & CO.

 

 

 

By:

/s/ Jonathan Leff

 

 

 

Name:  Jonathan Leff

 

 

Title:  Partner

 

 

--------------------------------------------------------------------------------


 

Schedule I

 

Investors

 

Investor Name and Address

 

Warburg, Pincus Equity Partners, L.P.

Warburg, Pincus Netherlands Equity Partners I, C.V.

Warburg, Pincus Netherlands Equity Partners II, C.V.

Warburg, Pincus Netherlands Equity Partners III, C.V.

Warburg Pincus & Co.

466 Lexington Avenue

New York, NY 10017

Facsimile: (212) 878-9361

Attention: Jonathan Leff

 

--------------------------------------------------------------------------------